DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed for parent Indian Application No. IN201641012113, filed on 04/06/2016.

Claims 1, 2 and 4-10 are presently amended.
Claims 1-10 are pending.

Response to Amendment
Applicant’s amendments are acknowledged.

Response to Arguments
Applicant’s arguments filed 8/3/2021 have been fully considered in view of further
consideration of statutory law, Office policy, precedential common law, and the cited prior art as
necessitated by the amendments to the claims, and are persuasive in part for the reasons set forth
below.


Drawings
First, Applicant argues that “Applicant hereby resubmits the drawings including Figures 1-8 accordingly with required quality and having black and white color” [Arguments, page 6].
In response, Applicants arguments are considered and are persuasive. Examiner observes the
amended drawings are no longer presented in grayscale.

Claim Objection
First, Applicant argues that “The Office Action objects to claim 6 states that the claim set includes two unique claims both labeled as claim 6. As such, hereinafter the second instance of claim 6 which states, in part, ".. wherein consolidating the map of integration parameters ...", is amended to be claim 7” [Arguments, page 7].
In response, Applicants arguments are considered and are persuasive. Examiner observes the claims are appropriately corrected.

35 USC § 112 Rejections
First, Applicant argues that “the Office Action states that regarding claim 5, the phrase “and the like” renders the claim indefinite and includes elements not actually disclosed… By this response, claim 5 is amended to remove the foregoing phrase” [Arguments, page 7].
In response, Applicants arguments are considered and are persuasive. Examiner observes claim 5 no longer recites the previously observed indefinite language.

Second, Applicant argues that “the Office Action states that claim 1 recites infrastructure parameters and integration parameters but does not disclose dynamic workflow parameters and hence there is insufficient antecedent basis for this limitation in the claim. By this response, claim 1 is amended to recite “dynamic workflow” instead of “dynamic workflow parameters”” [Arguments, page 7].
In response, Applicants arguments are considered and are persuasive. Examiner observes claim 1 no longer recites the previously observed antecedent basis issue.

35 USC § 101 Rejections
First, Regarding Step 2A Prong 1, Applicant argues that “amended independent claims 1 and 8 are not directed to an abstract idea under the grouping “organizing human activity”… 
Applicant respectfully submits that recited claims of the present patent application need to be considered as whole and be read in light of the specification with reference to the master integrator which provides a graphical representation of the end-to-end enterprise level integration of applications…
 Applicant believes that such end- to-end enterprise level integration of applications, products, processes, and solutions associated with an enterprise cannot be handled by a mental process or a general-purpose computer or can be interpreted as organizing human activities… Applicant submits that mental process or general-purpose computer or mere organization of human activities would not be able to process amount of business process information of an enterprise and overcome drawbacks associated with conventional integration solutions which are tedious, time-consuming, and expensive” [Arguments, pages 9-10].
In response, Applicants arguments are considered but are not persuasive. Examiner respectfully maintains that the present invention is directed to certain methods of organizing human activity because generating a master XML file using business process information sets forth steps for following rules or instructions. When considering the claims as a whole, Examiner observes that the claims recite the idea of a solution without reciting details of how a solution to a problem is accomplished. For example, claim 1 recites, in part, “generating a map of the one or more integration parameters for each of the one or more business rules”. However, there are no details regarding how the map is generated, nor how the map is oriented or arranged. Further, claim 1 recites, in part, “consolidating, the map of the one or more integration parameters, the dynamic workflow and the target infrastructure parameters for generating a master XML file”. There are no details regarding how the map of integration parameters, the dynamic workflow and the target infrastructure parameters are utilized to arrive at a generated master XML file. Examiner further observes that the recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea (see MPEP 2106.05(f)). As such, Examiner remains unpersuaded.

Second, Regarding Step 2A Prong 1, Applicant argues that “Furthermore, the recited steps of the foregoing claims also involve data transformation involving a process of converting data from one format to another… Applicant respectfully submits that all the above steps of amended independent claims 1 and 8 and claims depending therefrom do not recite abstract idea involving organizing human activities but recite steps which are required to be performed by a specialized computing system/method to provide an integrator as a service (IaaS) in an extensible markup language (XML) format for unifying integrations of multiple business processes, products and solutions to deliver comprehensive value to customers” [Arguments, pages 11-12].
In response, Applicants arguments are considered but are not persuasive for the same reasons as stated in response to the above-argument. Specifically, generating a master XML file using business process information sets forth steps for following rules or instructions. Further, the recitation of generic computer components (e.g. the processor-based amendments in claim 1) in a claim does not necessarily preclude that claim from reciting an abstract idea (see MPEP 2106.05(f)). As such, Examiner remains unpersuaded.

Third, Regarding Step 2A Prong 2, Applicant argues that “Applicant submits that the recited steps of claims 1 and 8 and claims depending therefrom are directed to the integrator engine having machine learning algorithms and functionalities to extract information from one or more resources based on the Information Technology Infrastructure Library (ITIL) that focuses on aligning IT services with the needs of an enterprise… The features of the foregoing claims of the present patent application are intended for business process information which may include but not limited to the type of business, vendor details, client details, various processes involved in conducting the business, details about various applications used by the vendors, the clients and the enterprise, functions of the vendors and clients, product information, solutions, and business rules. See paragraph [0035] of the as-filed present application… Furthermore, the as-filed application discloses that the mapping of process to process, solutions to solutions and products to products is illustrated in FIG. 4… the as-filed application discloses that the mapping of process to process, solutions to solutions and products to products is illustrated in FIG. 4” [Arguments, pages 12-13].
In response, Applicants arguments are considered but are not persuasive. Examiner first observes that no machine-learning elements appear to be claimed in the present invention. Further, the claims do not appear to recite any type of business, vendor details, client details, various processes involved in conducting the business, details about various applications used by the vendors, the clients and the enterprise, functions of the vendors and clients or product information.
Instead, the applications, processor, server, electronic device, computer readable medium and executable instructions of the present claims are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following example: 
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017).
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)),like the following example:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. As such, Examiner remains unpersuaded. 

Fourth, Regarding Step 2B, Applicant argues that “The foregoing claims of the present patent application is directed to an integration platform that enables multi-echelon integration of applications, products, solutions, and processes into a single knowledgebase that provides bird’s eye view for the enterprise user and overcomes drawbacks associated conventional methods where integrations are done independently towards the applications, products, solutions, or processes… 
the present patent application discloses that a dynamic workflow generator module creates links between plurality of integration parameters and generates a communication flow between the integration parameters associated with plurality of applications, products, services, and processes… 
Furthermore, the foregoing claims and description of the present application are directed to allow business process integration and analysis. The present invention allows rapid implementation of business use cases and is both customizable and extensible… For at least the reasons provided in the discussion above, the elements of amended independent claims 1 and 8, result in an inventive concept due to the non-conventional and non- generic arrangement of the elements” [Arguments, pages 13-16].
In response, Applicants arguments are considered but are not persuasive. As stated in response to the above-argument, Examiner respectfully does not the additional elements of the presently amended claims to amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
In addition, the claims recite steps akin to “receiving or transmitting data over a network”, e.g., using the extracted business information to gather data and “electronic recordkeeping” (deploying a generated XML file) which are examples of well-understood, routine, conventional activity per Symantec & Alice Corp., respectively, in MPEP 2106.05(d) Part (II). As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
Thus, Examiner does not consider the additional elements of the presently amended claims to amount to non-conventional and non-generic arrangement of the elements. Instead, the additional elements are considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, Examiner remains unpersuaded.

35 USC § 103 Rejections
First, Applicant argues that “…Although Narayanaswamy broadly mentions about integration layer and configurable rules for identifying and categorizing message from business application, Narayanaswamy fails to disclose “generating a map of the one or more integration parameters for each of the one or more business rules” as recited in amended independent claim 1 and similar features recited in amended independent claim 8… Applicant believes that there is no teaching, suggestion, or motivation to combine the foregoing references to arrive at the claimed invention” [Arguments, pages 16-18].
In response, Applicants arguments are considered but are not persuasive. Examiner relies upon Papotti to disclose a map of integration parameters and directs the Applicant to (Papotti, ¶ 30, the present disclosure provides measures and methods for estimating integration complexity and ultimately effort, taking into account heterogeneities of both schemata and instances and regarding both integration and cleansing operations. In addition, some embodiments may utilize "Efes," which may be defined as an extensible framework for the automatic effort estimation for mapping and cleansing activities in data integration projects with multiple sources and possibly non-empty target databases). Here, Papotti discloses mapping activities (i.e. parameters) in data integration projects. Regarding the business rule elements, Examiner relies on Narayanaswamy and directs the Applicant to (Narayanaswamy, ¶ 22, FIG. 2 illustrates the components of BPE 10. BPE 10 extracts complete, i.e. end-to-end, process life cycle information from business solutions implemented by integrating heterogeneous independent BPM-based applications 20...  Real time processes are extracted from these applications 20, enabling creation of an exact "picture", that is a description of the steps, inputs, etc., of each existing process), wherein the description of steps and inputs of each existing process are considered as business rules. Thus, Examiner respectfully maintains that Narayanaswamy and Papotti, in combination, disclose the above argued limitation. 
With respect to the motivation to combine these references, Examiner maintains that at the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy to include the integration parameters and metadata elements of Papotti in the analogous art of data integration.
 The motivation for doing so would have been to “improv[e] data integration and cleansing by estimating the effort required to integrate data into or cleanse data in a target database” [Papotti, ¶ 2; Narayanaswamy, ¶ 19]. As such, Examiner remains unpersuaded. 

Second, Applicant argues that “Narayanaswamy does not disclose communication between one or more products, processes, applications, solutions, and target deployment procedures. Narayanaswamy fails to disclose “generating a dynamic workflow in the map of the one or more integration parameters, wherein the dynamic workflow represents communication between one or more products, processes, applications, solutions, and target deployment procedures” as recited in amended independent claim 1 and similar features recited in amended independent claim 8” [Arguments, pages 19-20].
In response, Applicants arguments are considered but are not persuasive. Regarding the argued limitation, Examiner directs the Applicant to (Narayanaswamy, ¶ 19-20, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed. BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies. Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process (discloses business processes). In addition to providing problem solving recommendations, the knowledge and reference models create a baseline for future analysis using adaptive learning techniques), (Id., ¶ 20, BOE does not require that a specific BPM tool be used in any of the applications. Instead, BOE can monitor messages generated by a variety of applications or middleware, so that integration among multiple applications can be achieved. Each component of BOE can function as a well defined set of web services to achieve seamless integration). Here, Narayanaswamy discloses generating a dynamic workflow wherein the workflow identifies current business processes and the communication of steps within the business processes in order to identify weak spots, bottlenecks, etc. and to recommend solutions, and wherein the integration among applications and middleware products is communicated in the recommended solution. As such, Examiner remains unpersuaded.
 
Third, Applicant argues that “amended independent claim 1 recites, inter alia, “retrieving target infrastructure parameters from the business process information”... On page 11, the Office Action relied on Papotti to disclose the foregoing feature of claim 1. As noted earlier, Papotti just discloses integrating the data from the data sources into the target database and hence fails to disclose the foregoing feature of amended independent claims 1 and 8. Further, although Narayanaswamy discloses extracting information from business applications in real time, this cited reference does not “retrieving target infrastructure parameters from the business process information” as recited in amended independent claim 1 and similar feature of amended independent claim 8” [Arguments, page 20].
In response, Applicants arguments are considered but are not persuasive. Examiner respectfully maintains that Papotti discloses the above argued limitation and directs the Applicant to (Papotti, ¶ 90, Three models were designed and tested in-Efes-. One identified structural conflicts by looking at the schemas and the constraints, one looked at problems related to the formats of the data, and the last one measured the complexity of specifying a precise and complete mapping between two schemas. Other models may be added to measure other issues related to project, such as project management (related to human resources involved) or managing infrastructure (related to the required hardware) (discloses retrieving target infrastructure parameters). Examplary proposed models and their complexity reports are illustrated herein), and to (Id., ¶ 36, Two connected models, shown on the right-hand-side of FIG. 2, may be utilized. The first model, the complexity model, may characterize the overall complexity of the integration by regarding source and target schemata and instances. The complexity model may be aided by the results of schema matching and data profiling tools, which may analyze the participating databases and produce metadata about them). Here, Papotti discloses retrieving and measuring parameters such as human resources involved with respect to the management of infrastructure. As such, Examiner remains unpersuaded. 

Fourth, Applicant argues that “Narayanaswamy, Papotti, and Kothari fail to disclose, inter alia, “consolidating the map of the one or more integration parameters, the dynamic workflow, and the target infrastructure parameters for generating a master XML file” as recited in amended independent claim 1 and similar feature of amended independent claim 8” [Arguments, page 20].
In response, Applicants arguments are considered but are not persuasive. Examiner relies upon Narayanaswamy ¶ 19 as detailed in response to the above arguments to disclose the consolidation of dynamic workflow elements. Regarding the infrastructure parameters, Examiner relies upon Papotti ¶ 90 as detailed in response to the above arguments. Regarding the master XML file, Examiner directs the Applicant to (Kothari, ¶ 36, data integration metadata objects can be serialized as files (e.g., XML files) which can then be maintained and persisted in a version control system. The data integration tool can exchange database repository data with the version control systems using XML files which can be stored in a hierarchical manner in the version control system. The hierarchy maintained in the centralized version controlled system can be determined based on how metadata artifacts are arranged in the data integration tool), (Id., ¶ 210, Cloud infrastructure system 1102 may comprise one or more computers and/or servers that may include those described above for server 1012), wherein Kothari discloses the consolidation of objects to create of a master XML file. Thus, the combination of Narayanaswamy, Papotti, and Kothari discloses “consolidating the map of the one or more integration parameters, the dynamic workflow, and the target infrastructure parameters for generating a master XML file”. As such, Examiner remains unpersuaded. 

Fifth, Applicant argues that “Papotti only discloses integrating data related to source and target databases and does not disclose foregoing feature of dependent claim 4. Applicant submits that none of the cited references taken alone or in combination discloses the foregoing feature of dependent claim 4” [Arguments, page 21].
In response, Applicants arguments are considered but are not persuasive. Regarding “the one or more business rules with functions and processes associated with the applications, the products, and the solutions operational at an enterprise…” [Claim 4], Examiner relies upon Narayanaswamy ¶ ¶ 19-20 as detailed in response to the above arguments for the independent claims. Regarding the remainder of claim 4, which recites, “…wherein the map of the one or more integration parameters is generated by mapping…”, Examiner directs the Applicant to (Papotti, ¶ 30, the present disclosure provides measures and methods for estimating integration complexity and ultimately effort, taking into account heterogeneities of both schemata and instances and regarding both integration and cleansing operations. In addition, some embodiments may utilize "Efes," which may be defined as an extensible framework for the automatic effort estimation for mapping and cleansing activities in data integration projects with multiple sources and possibly non-empty target databases). Here, Papotti discloses the mapping of integration parameters. Thus, in combination, Narayanaswamy and Papotti disclose the elements of claim 4. As such, Examiner remains unpersuaded. 

Sixth, Applicant argues that “Dependent claim 6 recites “wherein the generated master XML file upon execution provides a graphical representation of enterprise level status of the applications, the products, the processes, and the solutions”… Narayanaswamy is only related to business process extractor and does not specifically disclose enterprise level status of the applications, the products, the processes, and the solutions. Although Kothari discloses data integration metadata objects can be serialized as files (e.g., XML files) (See for example, paragraph [0036] of Kothari), Kothari fails to disclose obviate the deficiencies of Narayanaswamy” [Arguments, page 22].
In response, Applicants arguments are considered but are not persuasive. Regarding “…the applications, the products, the processes, and the solutions” [Claim 6], Examiner relies upon Narayanaswamy ¶ ¶ 19-20 as detailed in response to the above arguments for the independent claims. Regarding the remainder of claim 6, Examiner directs the Applicant to (Kothari, ¶ 56, When the developer saves a version of one of the marked objects, the marked object is serialized (e.g., converted into a storable file, such as an XML file) to local directory 208. Each serialized object file can then be stored in VCS repository 210. When a version of an object is requested, the corresponding file can be retrieved from VCS repository 210 and returned the local directory 208. The retrieved file can then be used to reconstruct the object in data integration application 202). Here Kothari discloses deploying the master XML file, wherein the XML file is a graphical representation of the elements disclosed by Narayanaswamy. Thus, in combination, Narayanaswamy and Kothari disclose the elements of claim 6. As such, Examiner remains unpersuaded. 

Seventh, Applicant argues that “Claim 2 is allowable by virtue of its dependency from the allowable base claim and for the subject matter it separately recites. Applicant respectfully request the Examiner to withdraw the rejection of claim 2 under 35 U.S.C. § 103” [Arguments, pages 22-23].
In response, Applicants arguments are considered but are not persuasive for the same reasons as stated above. As such, Examiner remains unpersuaded.

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-10 are directed to statutory categories, namely a process (claims 1-7), and a system (claims 8-10). 

Step 2A, Prong 1: Claims 1 and 8 in part, recite the following abstract idea: …generating a master XML file… [Claims 1 and 8].

Dependent claims 2-7 and 9-10 recite limitations relative to claims 1 and 8, including, for example: 
wherein the business process information is extracted from at least one of a text file, a Word file, a spreadsheet and an HTML file [Claim 2],
wherein the master XML file is deployed on one of an enterprise server, a cloud infrastructure or both [Claim 3],
wherein the map of the one or more integration parameters is generated by mapping the one or more business rules with functions and processes associated with the applications, the products, and the solutions operational at an enterprise [Claim 4],
wherein dynamic workflow further comprises linking one or more third party applications with a native enterprise level application via APIs, Rest APIs, and SOAs [Claim 5],
wherein the generated master XML file upon execution provides a 14WO 2017/175246PCT/IN2017/050133 graphical representation of enterprise level status of the applications, the products, the processes, and the solutions [Claim 6],
wherein consolidating the map of the one or more integration 5parameters, the dynamic workflow, and the target infrastructure parameters comprises a step of creating XML tags for the metadata retrieved from the business process information [Claim 7],
wherein the instructions further cause a configuration management database for storing the extracted metadata and plurality of versions of the master XML files for version control management [Claim 9],
wherein the instruction further cause an electronic 30device associated with a user to generate a for graphical representation of enterprise level status of the applications, the products, the processes, and the solutions [Claim 10].
The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims 2-7 and 9-10 also recite abstract ideas.

 These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, generating a master XML file using business process information sets forth steps for following rules or instructions. As such, claims 1-10 are directed to concepts identified as abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1 and 8 only recite the following additional elements – 
…A method for enterprise level application integration implemented by a processor-based enterprise level application integration system…; …deploying the generated master XML file to provide end to end integration of the applications, products, processes and solutions [Claim 1],
A non- transitory computer readable medium comprising: 10a processor; instructions stored on a computer readable medium and executed by the processor; a user interface that receives business process information; wherein the instructions cause: extraction of one or more of business rules, one or more integration parameters, and 15metadata… deploying the generated master XML file to provide end to end integration of the applications, the products, the processes and the solutions [Claim 8].

Dependent claims 2-4 and 9-10 only recite the following additional elements –
wherein the business process information is extracted from at least one of a text file, a Word file, a spreadsheet and an HTML file [Claim 2],
wherein the master XML file is deployed on one of an enterprise server, a cloud infrastructure or both [Claim 3],
wherein the instructions further cause a configuration management database for storing the extracted metadata [Claim 9],
wherein the instruction further cause an electronic 30device associated with a user of the enterprise level application integration system to generate a graphical representation of the enterprise level status of the applications, the products, the processes, and the solutions [Claim 10].
 The applications, processor, server, electronic device, computer readable medium and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following example: 
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017).
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)),like the following example:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims 5-7 do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1 and 8 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
In particular, claims 1 and 8 only recite the following additional elements – 
…A method for enterprise level application integration implemented by a processor-based enterprise level application integration system…; …deploying the generated master XML file to provide end to end integration of the applications, products, processes and solutions [Claim 1],
A non- transitory computer readable medium comprising: 10a processor; instructions stored on a computer readable medium and executed by the processor; a user interface that receives business process information; wherein the instructions cause: extraction of one or more of business rules, one or more integration parameters, and 15metadata… deploying the generated master XML file to provide end to end integration of the applications, the products, the processes and the solutions [Claim 8].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
In addition, the claims recite steps akin to “receiving or transmitting data over a network”, e.g., using the extracted business information to gather data and “electronic recordkeeping” (deployinh a generated XML file) which are examples of well-understood, routine, conventional activity per Symantec & Alice Corp., respectively, in MPEP 2106.05(d) Part (II). As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the dependent claims including the database, electronic device, etc. are considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy et al., U.S. Publication No. 2009/0198533 [hereinafter Narayanaswamy], in view of Papotti et al., U.S. Publication No. 2016/0154830 [hereinafter Papotti] and in further view of Kothari et al., U.S. Publication No. 2016/0092525 [hereinafter Kothari].

Regarding claim 1, Narayanaswamy discloses a method for enterprise level application integration implemented by a processor-based enterprise level application integration system, the method comprising: receiving business process information from an interface (Narayanaswamy, ¶ 21, BOE 2 integrates with general BPM-based applications 20. An integration layer 22 provides the interface between middleware and/or the applications 20 and BPE 10. BOE 2 includes a user interface screen 24 described in more detail below (discloses receiving business process information from an interface)), (Id., ¶ 2, The present invention relates generally to process optimization technology, and more specifically to a system and method for optimizing enterprise applications driven by business processes), (Id., ¶ 8, The system includes a data repository, an extractor to perform real time extraction of process life cycle information from business solutions integrating heterogeneous independent business applications);
extracting one or more business rules,… from the business process information (Narayanaswamy, ¶ 22, FIG. 2 illustrates the components of BPE 10. BPE 10 extracts complete, i.e. end-to-end, process life cycle information from business solutions implemented by integrating heterogeneous independent BPM-based applications 20...  Real time processes are extracted from these applications 20, enabling creation of an exact "picture", that is a description of the steps (discloses extracting business rules), inputs, etc., of each existing process), (Id., ¶ 8, The system includes a data repository, an extractor to perform real time extraction of process life cycle information from business solutions integrating heterogeneous independent business applications); 
…each of the one or more business rules (Narayanaswamy, ¶ 22, FIG. 2 illustrates the components of BPE 10. BPE 10 extracts complete, i.e. end-to-end, process life cycle information from business solutions implemented by integrating heterogeneous independent BPM-based applications 20...  Real time processes are extracted from these applications 20, enabling creation of an exact "picture", that is a description of the steps (discloses business rules), inputs, etc., of each existing process); 
generating a dynamic workflow in… wherein the dynamic workflow represents communication between one or more products, processes, applications, solutions and target deployment procedures (Narayanaswamy, ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed (discloses generating a dynamic workflow). BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies. Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models (discloses communication between solutions and target deployment procedures) modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process (discloses business processes). In addition to providing problem solving recommendations, the knowledge and reference models create a baseline for future analysis using adaptive learning techniques), (Id., ¶ 20, BOE does not require that a specific BPM tool be used in any of the applications. Instead, BOE can monitor messages generated by a variety of applications or middleware (discloses products and applications), so that integration among multiple applications can be achieved. Each component of BOE can function as a well defined set of web services to achieve seamless integration);
…consolidating… the dynamic workflow, and the target infrastructure parameters for… (Narayanaswamy, ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed (discloses generating a dynamic workflow). BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies (discloses dynamic workflow parameters). Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models (discloses target deployment procedures) modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process (discloses business processes));
	While suggested, Narayanaswamy does not explicitly disclose …one or more integration parameters and metadata…; generating a map of the one or more integration parameters for…; …the map of the one or more integration parameters…; retrieving target infrastructure parameters from the business process information; …the map of the one or more integration parameters…; …generating a master XML file; and deploying the generated master XML file to provide end to end integration of the applications, the products, the processes, and the solutions.
However, Papotti discloses …one or more integration parameters and metadata… (Papotti, ¶ 36, Two connected models, shown on the right-hand-side of FIG. 2, may be utilized. The first model, the complexity model, may characterize the overall complexity of the integration by regarding source and target schemata and instances. The complexity model may be aided by the results of schema matching and data profiling tools, which may analyze the participating databases and produce metadata about them (discloses metadata). The complexity model may be independent of external parameters, such as the level of expertise of the specialist or the available integration tools), (Id., ¶ 62, Alternatively or additionally, further criteria may be taken into account when estimating the effort of an integration project (discloses integration parameters). These criteria can include some of the factors considered in the complexity model, such as, for example, number of different sources and types, de-duplication, and schema constraints, project management, deployment needs, and auditing); 
generating a map of the one or more integration parameters for…; …the map of the one or more integration parameters… (Id., ¶ 30, the present disclosure provides measures and methods for estimating integration complexity and ultimately effort, taking into account heterogeneities of both schemata and instances and regarding both integration and cleansing operations. In addition, some embodiments may utilize "Efes," which may be defined as an extensible framework for the automatic effort estimation for mapping and cleansing activities in data integration projects (discloses map of integration parameters) with multiple sources and possibly non-empty target databases); 
retrieving target infrastructure parameters from the business process information (Id., ¶ 90, Three models were designed and tested in-Efes-. One identified structural conflicts by looking at the schemas and the constraints, one looked at problems related to the formats of the data, and the last one measured the complexity of specifying a precise and complete mapping between two schemas. Other models may be added to measure other issues related to project, such as project management (related to human resources involved) or managing infrastructure (related to the required hardware) (discloses retrieving target infrastructure parameters). Examplary proposed models and their complexity reports are illustrated herein), (Id., ¶ 36, Two connected models, shown on the right-hand-side of FIG. 2, may be utilized. The first model, the complexity model, may characterize the overall complexity of the integration by regarding source and target schemata and instances. The complexity model may be aided by the results of schema matching and data profiling tools, which may analyze the participating databases and produce metadata about them); 
…the map of the one or more integration parameters… (Id., ¶ 30, the present disclosure provides measures and methods for estimating integration complexity and ultimately effort, taking into account heterogeneities of both schemata and instances and regarding both integration and cleansing operations. In addition, some embodiments may utilize "Efes," which may be defined as an extensible framework for the automatic effort estimation for mapping and cleansing activities in data integration projects (discloses map of integration parameters) with multiple sources and possibly non-empty target databases).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy to include the integration parameters and metadata elements of Papotti in the analogous art of data integration.
 The motivation for doing so would have been to “improv[e] data integration and cleansing by estimating the effort required to integrate data into or cleanse data in a target database” [Papotti, ¶ 2; Narayanaswamy, ¶ 19].
While suggested, the combination of Narayanaswamy and Papotti does not explicitly disclose …generating a master XML file; deploying the generated master XML file to provide end to end integration of the applications, products, processes and solutions.
However, Kothari discloses …generating a master XML file (Kothari, ¶ 36, data integration metadata objects can be serialized as files (e.g., XML files) (discloses generating a master XML file) which can then be maintained and persisted in a version control system. The data integration tool can exchange database repository data with the version control systems using XML files which can be stored in a hierarchical manner in the version control system. The hierarchy maintained in the centralized version controlled system can be determined based on how metadata artifacts are arranged in the data integration tool); 
deploying the generated master XML file to provide end to end integration of the applications, products, processes and solutions (Id., ¶ 56, When the developer saves a version of one of the marked objects, the marked object is serialized (e.g., converted into a storable file, such as an XML file) to local directory 208. Each serialized object file can then be stored in VCS repository 210. When a version of an object is requested, the corresponding file can be retrieved from VCS repository 210 and returned the local directory 208. The retrieved file can then be used to reconstruct the object in data integration application 202 (discloses deploying the master XML file)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy and the integration parameters and metadata elements of Papotti to include XML generation and deployment elements of Kothari in the analogous art of integrating object-based data.
 The motivation for doing so would have been to improve data integration by using “version control systems (both centralized version control systems and decentralized version control systems) with data integration tools to track versions of the metadata artifacts that represent the data integration flow” [Kothari, ¶ 33; Papotti, ¶ 2; Narayanaswamy, ¶ 19].

Regarding claim 3, the combination of Narayanaswamy, Papotti and Kothari discloses the method as claimed in claim 1.
While suggested, the combination of Narayanaswamy and Papotti does not explicitly disclose ...wherein the master XML file is deployed on one of an enterprise server, a cloud infrastructure or both.
However, Kothari discloses …wherein the master XML file is deployed on one of an enterprise server, a cloud infrastructure or both (Kothari, ¶ 36, data integration metadata objects can be serialized as files (e.g., XML files) (discloses master XML file) which can then be maintained and persisted in a version control system. The data integration tool can exchange database repository data with the version control systems using XML files which can be stored in a hierarchical manner in the version control system. The hierarchy maintained in the centralized version controlled system can be determined based on how metadata artifacts are arranged in the data integration tool), (Id., ¶ 210, Cloud infrastructure system 1102 may comprise one or more computers and/or servers that may include those described above for server 1012).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy and the integration parameters and metadata elements of Papotti to include XML generation and server deployment elements of Kothari in the analogous art of integrating object-based data for the same reasons as stated for claim 1.

Regarding claim 4, the combination of Narayanaswamy, Papotti and Kothari discloses the method as claimed in claim 1.
Narayanaswamy further discloses …the one or more business rules with functions and processes associated with the applications, the products, and the solutions operational at an enterprise (Narayanaswamy, ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed. BOB enables users to discover problems with the current business (discloses enterprise) processes, such as weak spots, bottlenecks, manual steps, and redundancies. Further, BOE offers recommendations for solving these problems (discloses solutions) by using predefined knowledge and reference models  modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process (discloses business processes). In addition to providing problem solving recommendations, the knowledge and reference models create a baseline for future analysis using adaptive learning techniques), (Id., ¶ 20, BOE does not require that a specific BPM tool be used in any of the applications. Instead, BOE can monitor messages generated by a variety of applications or middleware (discloses products and applications), so that integration among multiple applications can be achieved. Each component of BOE can function as a well defined set of web services to achieve seamless integration).
While suggested, Narayanaswamy does not explicitly disclose …wherein the map of the one or more integration parameters is generated by mapping…
However, Papotti discloses …wherein the map of the one or more integration parameters is generated by mapping… (Papotti, ¶ 30, the present disclosure provides measures and methods for estimating integration complexity and ultimately effort, taking into account heterogeneities of both schemata and instances and regarding both integration and cleansing operations. In addition, some embodiments may utilize "Efes," which may be defined as an extensible framework for the automatic effort estimation for mapping and cleansing activities in data integration projects (discloses map of integration parameters) with multiple sources and possibly non-empty target databases).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy to include the cloud and server elements of Papotti in the analogous art of data integration for the same reasons as stated for claim 1.

Regarding claim 5, the combination of Narayanaswamy, Papotti and Kothari discloses the method as claimed in claim 1.
Narayanaswamy further discloses …wherein dynamic workflow further comprises linking one or more third party applications with a native enterprise level application via APIs, Rest APIs, and SOAs (Narayanaswamy, ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed (discloses dynamic workflow). BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies), (Id., ¶ 27, FIG. 8 shows the flow of BPE 10 in accordance with the architecture illustrated in FIGS. 1 and 2. During step E1, the system waits for a message and/or message event from data acquisition interfaces 22 (discloses APIs). These interfaces can obtain components for data acquisition from middleware 20 (discloses third party applications) as well as from application stubs and/or agents 20).
Regarding claim 6, the combination of Narayanaswamy, Papotti and Kothari discloses the method as claimed in claim 1.
Narayanaswamy further discloses …wherein… provides a 14WO 2017/175246PCT/IN2017/050133graphical representation of enterprise level status of the applications, the products, the processes, and the solutions (¶ 37, FIGS. 6 and 7 show a sample user interface screen 24 (discloses graphical representation) for one embodiment of BOE 2. The top portion of the screen displays a process flow for Issue 123 and the middle portion of the screen displays a process flow for Issue 124. This data has been extracted by BPE 10 and saved as extracted process data 16. As shown in FIGS. 6 and 7, each entry or activity in the process flow includes a status (discloses status of applications, products, processes and solutions), a description, a "note by" employee, and a time stamp. These items are displayed on both the screen's top portion and the screen's middle portion. The screen's middle portion also includes analysis and displays the actual hours each event took (Hrs./Event), along with a standard number of hours per event (Std Hrs./ Event) obtained, for example, from a rules repository 38), (Id., ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed. BOB enables users to discover problems with the current business (discloses enterprise) processes, such as weak spots, bottlenecks, manual steps, and redundancies. Further, BOE offers recommendations for solving these problems (discloses solutions) by using predefined knowledge and reference models  modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process (discloses business processes). In addition to providing problem solving recommendations, the knowledge and reference models create a baseline for future analysis using adaptive learning techniques), (Id., ¶ 20, BOE does not require that a specific BPM tool be used in any of the applications. Instead, BOE can monitor messages generated by a variety of applications or middleware (discloses products and applications), so that integration among multiple applications can be achieved. Each component of BOE can function as a well defined set of web services to achieve seamless integration).
While suggested, the combination of Narayanaswamy and Papotti does not explicitly disclose …the generated master XML file upon execution…
However, Kothari discloses …the generated master XML file upon execution… (Kothari, ¶ 56, When the developer saves a version of one of the marked objects, the marked object is serialized (e.g., converted into a storable file, such as an XML file) to local directory 208. Each serialized object file can then be stored in VCS repository 210. When a version of an object is requested, the corresponding file can be retrieved from VCS repository 210 and returned the local directory 208. The retrieved file can then be used to reconstruct the object in data integration application 202 (discloses deploying the master XML file)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy and the integration parameters and metadata elements of Papotti to include XML generation elements of Kothari in the analogous art of integrating object-based data for the same reasons as stated for claim 1.

Regarding claim 7, the combination of Narayanaswamy, Papotti and Kothari discloses the method as claimed in claim 1.
Narayanaswamy further discloses …wherein consolidating… the dynamic workflow, and the target infrastructure parameters comprises a step of… retrieved from the business process information (Narayanaswamy, ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed (discloses generating a dynamic workflow). BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies (discloses dynamic workflow parameters). Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models (discloses target deployment procedures) modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process (discloses business processes));
While suggested, Narayanaswamy does not explicitly disclose …the map of the one or more integration parameters… …creating XML tags for… the metadata…
However, Papotti discloses  …the map of integration parameters… the metadata… (Papotti, ¶ 36, Two connected models, shown on the right-hand-side of FIG. 2, may be utilized. The first model, the complexity model, may characterize the overall complexity of the integration by regarding source and target schemata and instances. The complexity model may be aided by the results of schema matching and data profiling tools, which may analyze the participating databases and produce metadata about them (discloses metadata). The complexity model may be independent of external parameters, such as the level of expertise of the specialist or the available integration tools), (Id., ¶ 62, Alternatively or additionally, further criteria may be taken into account when estimating the effort of an integration project (discloses integration parameters). These criteria can include some of the factors considered in the complexity model, such as, for example, number of different sources and types, de-duplication, and schema constraints, project management, deployment needs, and auditing), (Id., ¶ 30, the present disclosure provides measures and methods for estimating integration complexity and ultimately effort, taking into account heterogeneities of both schemata and instances and regarding both integration and cleansing operations. In addition, some embodiments may utilize "Efes," which may be defined as an extensible framework for the automatic effort estimation for mapping and cleansing activities in data integration projects (discloses map of integration parameters) with multiple sources and possibly non-empty target databases).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy to include the integration parameter and metadata elements of Papotti in the analogous art of data integration for the same reasons as stated for claim 1.
While suggested, the combination of Narayanaswamy and Papotti does not explicitly disclose … …creating XML tags for…
However, Kothari discloses … …creating XML tags for… (Kothari, ¶ 88, FIG. 4 illustrates a high level diagram of populating a data store based on artifacts maintained by a centralized version control system, in accordance with an embodiment of the present invention. In some embodiments, a version control system administrator can populate a newly created relational database repository of the data integration tool from the XML artifacts present in the tag/label present in the version control system repository. As described above, the set of artifacts in the tag/label of the version control system can be kept consistent using user defined labels /tags. This allows the VCS to be used to recreate a structurally and semantically valid relational database repository consistent state of the relational database repository of the data integration tool).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy and the integration parameters and metadata elements of Papotti to include XML and XML tag generation elements of Kothari in the analogous art of integrating object-based data for the same reasons as stated for claim 1.

Regarding claim 8, Narayanaswamy discloses …a user interface that receives business process information (Narayanaswamy, ¶ 21, BOE 2 integrates with general BPM-based applications 20. An integration layer 22 provides the interface between middleware and/or the applications 20 and BPE 10. BOE 2 includes a user interface screen 24 described in more detail below (discloses an interface receiving business process information));
wherein the instructions cause: extraction of one or more business rules… from the business process information (Narayanaswamy, ¶ 22, FIG. 2 illustrates the components of BPE 10. BPE 10 extracts complete, i.e. end-to-end, process life cycle information from business solutions implemented by integrating heterogeneous independent BPM-based applications 20...  Real time processes are extracted from these applications 20, enabling creation of an exact "picture", that is a description of the steps, inputs, etc., of each existing process (discloses extracting business rules, applications, products, solutions)), (Id., ¶ 8, The system includes a data repository, an extractor to perform real time extraction of process life cycle information from business solutions integrating heterogeneous independent business applications); 
…for each of the one or more business rules (Narayanaswamy, ¶ 22, FIG. 2 illustrates the components of BPE 10. BPE 10 extracts complete, i.e. end-to-end, process life cycle information from business solutions implemented by integrating heterogeneous independent BPM-based applications 20...  Real time processes are extracted from these applications 20, enabling creation of an exact "picture", that is a description of the steps (discloses business rules), inputs, etc., of each existing process); 
generating a dynamic workflow in… wherein the dynamic workflow represents communication between one or more products, processes, applications, solutions and target deployment procedures (Narayanaswamy, ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed (discloses generating a dynamic workflow). BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies. Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models (discloses communication between solutions and target deployment procedures) modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process (discloses business processes). In addition to providing problem solving recommendations, the knowledge and reference models create a baseline for future analysis using adaptive learning techniques), (Id., ¶ 20, BOE does not require that a specific BPM tool be used in any of the applications. Instead, BOE can monitor messages generated by a variety of applications or middleware (discloses products and applications), so that integration among multiple applications can be achieved. Each component of BOE can function as a well defined set of web services to achieve seamless integration);
…consolidating… the dynamic workflow, and the target infrastructure parameters for… (Narayanaswamy, ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed (discloses generating a dynamic workflow). BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies (discloses dynamic workflow parameters). Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models (discloses target deployment procedures) modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process (discloses business processes));
While suggested, Narayanaswamy does not explicitly disclose a non-transitory computer readable medium comprising: a processor; instructions stored on a computer readable medium and executed by the processor…; …one or more integration parameters, and metadata…; generating a map of the one or more integration parameters for…; …the map of the one or more integration parameters…; retrieving target infrastructure parameters from the business process information; …the map of the one or more integration parameters…; …generating a master XML file; and deploying the generated master XML file to provide end to end integration of the applications, the products, the processes, and the solutions.
However, Papotti discloses a non-transitory computer readable medium comprising: a processor; instructions stored on a computer readable medium and executed by the processor… (Papotti, ¶ 19, there is provided a system for integrating data into a target database, the system comprising computing device which incorporates a processor and a memory, the memory storing instructions which, when executed by the processor, cause the processor to perform any of the methods provided herein), (Id., ¶ 31, The computing device 1 may be configured to perform one or more functions or processes based on instructions which are received by a processor 2 of the computing device 1. The one or more instructions may be stored on a tangible computer readable medium 3 (e.g., a non-transitory computer readable medium) which may be part of the computing device 1).
…one or more integration parameters, and metadata… (Id., ¶ 36, Two connected models, shown on the right-hand-side of FIG. 2, may be utilized. The first model, the complexity model, may characterize the overall complexity of the integration by regarding source and target schemata and instances. The complexity model may be aided by the results of schema matching and data profiling tools, which may analyze the participating databases and produce metadata about them (discloses metadata)), (Id., ¶ 30, the present disclosure provides measures and methods for estimating integration complexity and ultimately effort, taking into account heterogeneities of both schemata and instances and regarding both integration and cleansing operations. In addition, some embodiments may utilize "Efes," which may be defined as an extensible framework for the automatic effort estimation for mapping and cleansing activities in data integration projects (discloses map of integration parameters) with multiple sources and possibly non-empty target databases); 
generating a map of the one or more integration parameters for… (Id., ¶ 30, the present disclosure provides measures and methods for estimating integration complexity and ultimately effort, taking into account heterogeneities of both schemata and instances and regarding both integration and cleansing operations. In addition, some embodiments may utilize "Efes," which may be defined as an extensible framework for the automatic effort estimation for mapping and cleansing activities in data integration projects (discloses map of integration parameters) with multiple sources and possibly non-empty target databases); 
retrieving target infrastructure parameters from the business process information (Id., ¶ 90, Three models were designed and tested in-Efes-. One identified structural conflicts by looking at the schemas and the constraints, one looked at problems related to the formats of the data, and the last one measured the complexity of specifying a precise and complete mapping between two schemas. Other models may be added to measure other issues related to project, such as project management (related to human resources involved) or managing infrastructure (related to the required hardware) (discloses retrieving target infrastructure parameters). Examplary proposed models and their complexity reports are illustrated herein), (Id., ¶ 36, Two connected models, shown on the right-hand-side of FIG. 2, may be utilized. The first model, the complexity model, may characterize the overall complexity of the integration by regarding source and target schemata and instances. The complexity model may be aided by the results of schema matching and data profiling tools, which may analyze the participating databases and produce metadata about them (discloses metadata)); 
…the map of the one or more integration parameters… (Id., ¶ 30, the present disclosure provides measures and methods for estimating integration complexity and ultimately effort, taking into account heterogeneities of both schemata and instances and regarding both integration and cleansing operations. In addition, some embodiments may utilize "Efes," which may be defined as an extensible framework for the automatic effort estimation for mapping and cleansing activities in data integration projects (discloses map of integration parameters) with multiple sources and possibly non-empty target databases).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy to include the integration parameters and metadata elements of Papotti in the analogous art of data integration for the same reasons as stated for claim 1.
While suggested, the combination of Narayanaswamy and Papotti does not explicitly disclose …generating a master XML file; and deploying the generated master XML file to provide end to end integration of the applications, the products, the processes, and the solutions.
However, Kothari discloses …generating a master XML file (Kothari, ¶ 36, data integration metadata objects can be serialized as files (e.g., XML files) (discloses generating a master XML file) which can then be maintained and persisted in a version control system. The data integration tool can exchange database repository data with the version control systems using XML files which can be stored in a hierarchical manner in the version control system. The hierarchy maintained in the centralized version controlled system can be determined based on how metadata artifacts are arranged in the data integration tool); and deploying the generated master XML file to provide end to end integration of the applications, the products, the processes, and the solutions (Id., ¶ 56, When the developer saves a version of one of the marked objects, the marked object is serialized (e.g., converted into a storable file, such as an XML file) to local directory 208. Each serialized object file can then be stored in VCS repository 210. When a version of an object is requested, the corresponding file can be retrieved from VCS repository 210 and returned the local directory 208. The retrieved file can then be used to reconstruct the object in data integration application 202 (discloses deploying the master XML file)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy and the integration parameters and metadata elements of Papotti to include XML generation and deployment elements of Kothari in the analogous art of integrating object-based data for the same reasons as stated for claim 1.

Regarding claim 9, the combination of Narayanaswamy, Papotti and Kothari discloses the non-transitory computer readable medium as claimed in claim 8.
While suggested, the combination of Narayanaswamy and Papotti does not explicitly disclose …wherein the instructions further cause a configuration management database for storing the extracted metadata and plurality of versions of the master XML files for version control management.
However, Kothari discloses …wherein the instructions further cause a configuration management database for storing the extracted metadata and plurality of versions of the master XML files for version control management (Kothari, ¶ 56, When the developer saves a version of one of the marked objects, the marked object is serialized (e.g., converted into a storable file, such as an XML file) to local directory 208. Each serialized object file can then be stored in VCS repository 210 (discloses configuration management database). When a version of an object is requested, the corresponding file can be retrieved from VCS repository 210 and returned the local directory 208. The retrieved file can then be used to reconstruct the object in data integration application 202 (discloses deploying the master XML file)), (Id., ¶ 88, FIG. 4 illustrates a high level diagram of populating a data store based on artifacts maintained by a centralized version control system, in accordance with an embodiment of the present invention. In some embodiments, a version control system administrator can populate a newly created relational database repository of the data integration tool from the XML artifacts present in the tag/label present in the version control system repository (further discloses version control management)).

Regarding claim 10, the combination of Narayanaswamy, Papotti and Kothari discloses the non-transitory computer readable medium as claimed in claim 8.
Narayanaswamy further discloses …wherein the instruction further cause an electronic 30device associated with a user to generate a graphical representation of the enterprise level status… (Narayanaswamy, claim 7, A computer readable medium having computer readable program for operating on a computer (discloses electronic device) for extracting information from business applications in real time, said program comprising instructions that cause the computer to perform the steps of. obtaining a message from the business applications; identifying and categorizing a business process context of said message; storing said business process context of said message; correlating said message based on said business process context with stored business process contexts to create a life cycle; and publishing said life cycle as processed data), (Id., ¶ 8, The system includes a data repository, an extractor to perform real time extraction of process life cycle information from business solutions integrating heterogeneous independent business applications), (Id., ¶ 38, The screen's bottom portion, shown in FIGS. 6 and 7, illustrates optimized process outcome for multiple extracted process flows, including the Issue 123 displayed in the screen's top portion and the Issue 124 displayed in the screen's middle portion (discloses graphical representation)).
While suggested, the combination of Narayanaswamy and Papotti does not explicitly disclose …of the applications, the products, the processes, and the solutions.
However, Kothari discloses …of the applications, the products, the processes, and the solutions (Kothari, ¶ 56, When the developer saves a version of one of the marked objects, the marked object is serialized (e.g., converted into a storable file, such as an XML file) to local directory 208. Each serialized object file can then be stored in VCS repository 210. When a version of an object is requested, the corresponding file can be retrieved from VCS repository 210 and returned the local directory 208. The retrieved file can then be used to reconstruct the object in data integration application 202 (discloses deploying the master XML file)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy and the integration parameters and metadata elements of Papotti to include XML generation and deployment elements of Kothari in the analogous art of integrating object-based data for the same reasons as stated for claim 1.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy in view of Papotti and Kothari and in further view of Mamou et al., U.S. Publication No. 2006/0069717 [hereinafter Mamou].

Regarding claim 2, the combination of Narayanaswamy, Papotti and Kothari discloses the method as claimed in claim 1.
Narayanaswamy further discloses …wherein the business process information is extracted from at least one of… (Narayanaswamy, ¶ 21, BOE 2 integrates with general BPM-based applications 20. An integration layer 22 provides the interface between middleware and/or the applications 20 and BPE 10. BOE 2 includes a user interface screen 24 described in more detail below (discloses receiving business process information)).
While suggested, the combination of Narayanaswamy, Papotti and Kothar does not explicitly disclose ...a text file, a Word file, a spreadsheet and an HTML file.
However, Mamou discloses …wherein the business process information is extracted from at least a text file, a Word file, a spreadsheet and an HTML file (Mamou, ¶ 195, the data source may include systems from providers such as such as Sybase, Microsoft, Informix, Oracle, Inlomover, EMC, Trillium, First Logic, Siebel, PeopleSoft, IBM, Apache, or Netscape. The data sources 102 may include systems using database products or standards such as IMS, DB2, ADABAS, VSAM, MD Series, UDB, XML, complex flat files, or FTP files. The data sources 102 may include files created or used by applications such as Microsoft Outlook, Microsoft Word, (discloses word file) Microsoft Excel (discloses spreadsheet), Microsoft Access, as well as files in standard formats such as ASCII, CSV, GIF, TIF, PNG, PDF, and so forth. The data sources 102 may come from various locations or they may be centrally located), (Id., ¶ 279, J2EE components are typically packaged separately and bundled into a J2EE application for deployment. Each component, its related files such as GIF and HTML files (discloses HTML files) or server-side utility classes, and a deployment descriptor are assembled into a module and added to the J2EE application), (Id., ¶ 313, The process of underwriting property may require access to a variety of different data sources of different types, such as text files 3902 (discloses text files), spreadsheets 3904, web data 3908, and the like. Data can be inconsistent and error-prone).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy and the integration parameters and metadata elements of Papotti and the XML generation and deployment elements of Kothari to include the particular file elements of Mamou in the analogous art of data integration platforms.
 The motivation for doing so would have been to improve data integration by employing “a table normalization module” which provide[s] significant performance improvements in a database including faster queries and improved data integrity” [Mamou, ¶ 427; Kothari, ¶ 33; Papotti, ¶ 2; Narayanaswamy, ¶ 19].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Malaviya, U.S. Publication No. 2016/0063209 discloses a system and method for health care data integration.
Hatzis et al., U.S. Publication No. 2002/0091680 discloses a knowledge pattern integration system.
Merrick et al., U.S. Patent No. 8,650,320 discloses an integration server supporting multiple receiving channels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624